Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conyers et al. (U.S. 8535024B2), in view of Rodney et al. (U.S. 2005/0104176A1).
Regarding claims 12 and 14, Conyers et al. disclose a well (11, fig. 1) that comprises: a production tubular (19) terminated by a pump body (21); a tapered (fig. 3: at 75) continuous tubing string (23, 71, see fig. 3) positioned inside the production tubular (19) and terminated by a plunger (51; refer to col. 3 line 35-col. 4 line 35); and[DJK]CTLIF-004Page 4 of 7 a surface pump unit (24, fig. 1) that reciprocates the tapered continuous tubing string (23, 71; refer to col. 2 lines 51-57) to reciprocate the plunger (51, refer to col. 4 lines 53-54) in the pump body (21; refer to col. 4 lines 53-54), thereby pumping fluid to a well head 
However, Conyers et al. is silent to the pump body anchored downhole.
Rodney et al. teach a pumping system (see fig. 19) comprising a pump body (1912) anchored downhole using standard well servicing techniques (refer to para 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Conyers et al. to have the pump body anchored downhole, as taught by Rodney et al. since it is known to anchor pump bodies downhole during fluid production. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Conyers et al. (U.S. 8535024B2), in view of Rodney et al. (U.S. 2005/0104176A1) as applied to claim 12 above, and further in view of Mills (U.S. 9835149B2) and Nielsen, JR. et al. (U.S. 2018/0266190A1).
Regarding claims 15-16, the combination of Conyers et al. and Rodney et al. teach all the features of these claims as applied to claim 12 above; Conyers et al. further disclose the tubing string has a smooth wall thickness (see figs. 3 and 4).
However, the combination of Conyers et al. and Rodney et al. fail to teach wherein the tapered continuous tubing string includes multiple continuous tubing portions coupled end-to-end by one or more continuous tubing couplers, each continuous tubing portion having a fixed wall thickness ordered from thicker to thinner with increasing depth.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Conyers et al. and Rodney et al. to have the tapered continuous tubing string include multiple continuous tubing portions coupled end-to-end, each continuous tubing portion having a fixed wall thickness ordered from thicker to thinner with increasing depth, as taught by Mills, for the purpose of optimizing the load (weight, tension, or force) as the tubing sting reciprocates. 
However, the combination of Conyers et al., Rodney et al., and Mills appear to be silent to one or more continuous tubing couplers.
Nielsen, JR. et al. teach one or more continuous tubing couplers (448, see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Conyers et al., Rodney et al., and Mills to include one or more continuous tubing couplers, as taught by Nielsen, JR., for the purpose of supporting each portion of tubing string. 
Allowable Subject Matter
Claims 1-11 are allowed.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, W.R. Stuck (U.S. 1731688) discloses a well that comprises: a pump tubular (2) that separates an annular conduit (central bore of casing 1) from a central bore conduit (bore of 2), with the central bore conduit serving as a lift conduit (fluid flow to surface through tubing 2) and the annular conduit serving as a gas injection conduit (gas is injected through casing 1), and with the pump tubular (2) having at least one port (14) for gas to flow from the gas injection conduit (1) to the lift conduit (2); a downhole pump (4) having a plunger (3), wherein the liquid flow receiving lift gas from the at least one port (refer to col. 3 lines 3-20); and a gas control unit (8, 11) that supplies the gas to the gas injection conduit (1).
However W.R. Stuck fail to teach reciprocating motion of the pump tubular (2) to force a liquid flow into the lift conduit.
Regarding claims 1 and 7, El-Mahbes et al. disclose (2020/0165908A1) a well (see fig. 2) that comprises: a pump tubular (148) that separates an annular conduit (bore of 150) from a central bore conduit (bore of 148), with the central bore conduit serving as a lift conduit and the annular conduit serving as a gas injection conduit (see fig. 1); a downhole pump (152) having a plunger, the liquid flow receiving lift gas from the at least one port; and a gas control unit that supplies the gas to the gas injection conduit (see fig. 2).
However, El-Mahbes et al. fail to teach the pump tubular having at least one port for gas to flow from the gas injection conduit to the lift conduit; reciprocating motion of the pump tubular (148) to force a liquid flow into the lift conduit,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672